DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21 has been entered.

Response to Argument
Applicant's arguments filed recently is focusing on the “non-ambient signal and its direction to be processed”, wherein the accumulator processes the directional signal representing an apparent direction of arrival indicated by an assigned source position associated with said non-ambient”. 

But clearly, the art disclose of the above see (fig.1 (104/106); par [34, 44, 48, 61-63]/the processor to process spatialized (ambisonic/directional) signals in relation to the other system for coordination.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 7, mentioned of “a position accumulator responsive to an output of said motion sensor, a direction signal representing an apparent direction”, the examiner has not ascertained the metes & bound of such “direction signal” in regard to the accumulator. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-9, 11-13 is/are rejected under 35 U.S.C. 102 a (2) as being anticipated by Thagadur Shivappa et al. (US 20180046431 A1).

Claim 7, the noted prior art disclose of an audio processing system comprising: a speaker system (fig.4 (414); par [175]); a motion sensor fixed to said speaker system (fig.4 (102); par [36, 57]); a position accumulator  responsive to an output of said motion sensor fixed to said speaker system, a direction  signal representing, an apparent direction of arrival indicated by an assigned source position associated with a non-ambient audio signal, wherein said position accumulator processes  said directional siqnal representing an apparent direction of arrival indicated by an assiqned source position associated with said non-ambient  audio signal and said output of said motion sensor fixed to said speaker system to generate a signal representing direction relative to orientation of said speaker system (fig.4 (104); par [26, 48, 57, 61-63]/the spatialized audio representing games and virtual environment (134) as non-ambient and sensor condition of motion may be input to generate output signal);   and an audio spatialization engine responsive to said direction signal  to add spatial non-ambient audio signal, wherein an output of said audio spatialization engine is a signal representing spatial audio information having a spatial component compensated for  movement of said speaker system (fig.4 (104); par [26, 105, 162, 44, 61-63]/the spatialized component is to compensate for movement of speaker system with the non-ambient audio signal by a processor or a combination thereof).   

8. (Previously presented) The audio processing system according to claim 7 wherein said motion sensor is at least one of an accelerometer, a gyroscope, and a magnetometer (par [36]).  

9. (Previously presented) The audio processing system according to claim 8 wherein said audio spatialization engine applies head related transfer functions to said non-ambient audio signal (par [132]).  

11. (New) The audio processing system according to claim 7 further comprising a virtual reality system and wherein said non-ambient audio signal is generated by said virtual reality system (par [36, 38]).  


 
13. (New) The audio processing system according to claim 7 further comprising a video game system and wherein said non-ambient audio signal is generated by said video game system (par [99, 120]).   

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571)270-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DISLER PAUL/Primary Examiner, Art Unit 2654